UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YVONNE FROST,                                               1:19-CV-10469 (CM)
                            Plaintiff,                      1:19-CV-10921 (CM)
                    -against-                               1:19-CV-10987 (CM)
CITY OF NEW YORK (HRA), et al.,
                                                            ORDER OF DISMISSAL
                            Defendants.                     UNDER 28 U.S.C. § 1651

YVONNE FROST,
                            Plaintiff,
                    -against-
CVR ASSOCIATES INC., et al.,
                            Defendants.

YVONNE FROST,
                            Plaintiff,
                    -against-
CITY HALL, et al.,
                            Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       In an order dated November 7, 2019, and entered the next day, the Court barred Plaintiff

from filing any new civil action in this Court in forma pauperis (IFP) without first obtaining

from the Court leave to file. See Frost v. City of New York (HRA), ECF 1:19-CV-8936, 6

(S.D.N.Y. Nov. 7, 2019). On November 8, 25, and 26, 2019, Plaintiff filed these new pro se civil

actions in which she seeks to proceed IFP. 1 But she has not sought leave from the Court to file



       1
          Under Rule 5.2(a)(3) of the Federal Rules of Civil Procedure, any references to a
minor’s name in a Court submission must be limited to the minor’s initials. In her complaint in
Frost v. CVR Assocs. Inc., ECF 1:19-CV-10921, 2, Plaintiff refers to individuals that may be
any of these actions. The Court therefore dismisses these actions without prejudice for Plaintiff’s

failure to comply with the November 7, 2019 order in Frost, ECF 1:19-CV-8936, 6.

       The Court directs the Clerk of Court to assign these matters to my docket and note

service on the docket. In each of these actions, Plaintiff has consented to electronic service of

Court documents. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from

this order would not be taken in good faith and therefore IFP status is denied for the purpose of

an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    December 23, 2019
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




minors by their full names. In an abundance of caution, the Court has directed the Clerk of Court
to restrict electronic access to that complaint to a “case participant-only” basis.
                                                  2
